IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JANE ALLEN PLAINTIFF
VS. CAUSE NO.: 1:20-CV-00234-GHD-DAS
STATE FARM FIRE AND
CASUALTY COMPANY, and
JOHN DOES 1-10 DEFENDANTS

AGREED ORDER OF DISMISSAL WITH PREJUDICE

UPON MOTION made ore fenus by the parties for a dismissal of all claims made
against Defendant, State Farm Fire and Casualty Company by Plaintiff, Jane Allen, the Court,
being advised that a settlement between the parties has been reached, finds said motion is well
taken and should be granted.

iT IS THEREFORE ORDERED AND ADJUDGED, that all claims asserted herein, or
which could have been asserted herein by Plaintiff, Jane Allen, against Defendant, State Farm
Fire and Casualty Company, are hereby dismissed with prejudice with each party to bear their
own costs and attorney fees. This Court retains jurisdiction to enforce any settlement reached

between the parties. ie

-

  

Ge |
SO ORDERED, this the o / day of _* /¢#nw* , 2021.

SENIOR U.S. DISTRICT JUDGE

 

(Atforney Signatures on Page 2)

Page 1 of 2
AGREED AS TO SUBSTANCE AND FORM:

/s/ Jessa K. Christian

Jessa KX. Christian, MSB # 105469
LANGSTON & LOTT, PLIC

Post Office Box 382

Booneville, MS 38829-0382

(662) 728-9733

(662) 728-1992 [Fax]
kchristian@langstonlott.com
Attorney for Plaintiff,

Jane Alien

/s/ Roechelle R. Morgan

Roechelle R. Morgan, MSB # 100621
WEBB SANDERS & WILLIAMS PLLC

Post Office Box 496

Tupelo, Mississippi 38802-0496

(662) 844-2137

(662) 842-3863 [Fax]

rmorgan@webbsanders.com

Attorneys for Defendant,

State Farm Fire and Casualty Company
(Order prepared by Roechelle R. Morgan
Webb Sanders & Williams)

 

Page 2 of 2
